 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 543 
In the House of Representatives, U. S.,

July 16, 2009
 
RESOLUTION 
Expressing support for designation of June as Home Safety Month. 
 
 
Whereas unintentional injuries in the home result in nearly 20,000 deaths and 21,000,000 medical visits on average each year;  
Whereas the top 5 causes of unintentional home injury deaths are falls, poisoning, fires/burns, choking/suffocation, and drowning/submersion;  
Whereas falls are the leading cause of home injury death among older adults in the United States, and the total direct costs associated with both fatal and non-fatal falls is more than $19,000,000,000 annually for hospitalization, emergency department visits, and outpatient care;  
Whereas poisonings are the second leading cause of home injury death in the United States, resulting in nearly 5,000 deaths per year;  
Whereas fire and burn injuries are the third leading cause of home injury death and almost two-thirds (65 percent) of reported home fire deaths resulted from fires in homes with no smoke alarms or no working smoke alarms;  
Whereas deaths due to unintentional choking and suffocation injuries are the fourth leading cause of home injury death in the United States and nearly 25 percent of all choking and suffocation deaths occur in the home;  
Whereas deaths due to drowning are the fifth leading cause of home injury death in the United States and an average of more than 10,000 events occur in the home each year that require medical care, emergency department treatment, and result in days away from work or school;  
Whereas children and older adults have increased rates of unintentional home injury, compared with all other age groups;  
Whereas citizens are encouraged to take a hands-on approach to home safety and become aware of the simple and inexpensive steps they can take to reduce the risk of injury in each area of the home; and  
Whereas June would be an appropriate month to designate as Home Safety Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of Home Safety Month;  
(2)recognizes the contributions of home safety related nonprofit organizations for their ongoing commitment to ensuring families remain safe in their homes;  
(3)recognizes the contributions made by the Home Safety Council to the efforts of Home Safety Month for recently introducing a new and innovative online tool to help adults identify the dangers present in and around the home, designated as www.MySafeHome.org, and for promoting the Hands on Home Safety Campaign, whose goal is to educate and empower both families and businesses to take simple actions that will make homes safe and minimize their risk for potential injuries, or even death;  
(4)encourages adults, parents, and caregivers to take greater actions to reduce unintentional injuries and educate themselves on the importance of home safety, for themselves and their loved ones;  
(5)encourages manufacturers to develop innovative safety products and features to help lessen the number of home injuries and accidents; and  
(6)encourages local and national government leaders to support funding for critical home safety education programs to reduce the risks from home injuries.  
 
Lorraine C. Miller,Clerk.
